Citation Nr: 0940497	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to Chapter 31 vocational benefits to pursue a 
graduate degree.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 determination of the Vocational 
Rehabilitation and Employment Division of a Department of 
Veterans Affairs (VA) Regional Office (RO) that found that 
the Veteran did not have an employment handicap according to 
VA regulations and was not entitled to Chapter 31 training 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran seeks entitlement to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code, to 
pursue a graduate degree.  In the January 2006 determination 
on appeal, the RO concluded that the Veteran did not have an 
employment handicap and had overcome the effects of his 
vocational impairment through prior education and 
accommodation in his current employment.  He was found "not 
entitled" for Chapter 31 training services.

However, in his August 2006 substantive appeal, the Veteran 
stated that although he was currently employed, due to his 
service-connected thrombosis of the brain, he was constantly 
forgetting things, and had to have notes posted all around 
him.  He even forgot his coworkers' names.  Additionally, he 
stated that his legs often hurt and that his service-
connected left knee disability swelled as a result of 
prolonged sitting required by his current job.  His service-
connected back disability was in constant pain.  He stated 
that he had to spit up mucus as a result of his service-
connected sinusitis because his sinuses were constantly 
draining.  This was difficult to deal with while talking on 
the telephone all day.  He experiencing trouble with his 
service-connected hypertension as a result of the stress 
involved with employment as a Veterans Service 
Representative.  Because he was no longer able to keep up 
with the rigorous pace and stress that came with the job, he 
had applied for medical retirement.

An October 2005 report of vocational assessment shows that 
the Veteran reported having a meeting with the Social 
Security Administration (SSA) the week of the assessment.

The January 2006 Vocational Rehabilitation Counseling Record 
- Narrative Report shows that the Veteran applied for medical 
retirement through the Office of Personnel Management (OPM) 
in December 2005 and was still awaiting a response.

The Veteran's service-connected disabilities include a lumbar 
spine disability (rated as 20 percent disabling), a left knee 
disability (rated as 20 percent disabling), a left shoulder 
disability (rated as 10 percent disabling), a right thumb 
disability (rated as 10 percent disabling, the residuals of a 
cerebrovascular accident (rated as 10 percent disabling), 
chronic sinusitis (rated as 10 percent disabling), 
hemorrhoids (rated as 0 percent disabling), and hypertensive 
vascular disease (rated as 0 percent disabling).

There is nothing in the record post-dating the Veteran's 
August 2006 statement that he had applied for medical 
retirement.  Thus, it is not clear to the Board whether the 
Veteran is currently employed.  If the Veteran did retire for 
medical reasons, he may be eligible for vocational 
rehabilitation benefits under Chapter 31.

Accordingly, the Board concludes that a remand is necessary 
in order to determine whether the Veteran is currently 
employed.  In this regard, records from OPM and SSA should be 
requested.  See Baker v. West, 11 Vet. App. 163 (1998); Hayes 
v. Brown, 9 Vet. App. 67 (1996); Tetro v. Gober, 14 Vet. App. 
110 (2000. 

If the Veteran is not currently working, an evaluation is 
needed to determine whether he has a current employment 
handicap and whether that handicap has been overcome.

Next, the most recent VA clinical records in the claims file 
are dated in September 2005.  Accordingly, on remand, all 
records dated since September 2005 should be obtained.  38 
C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Lastly, many of the regulations that govern entitlement to 
vocational rehabilitation benefits have been changed during 
the course of Veteran's appeal.  Effective April 25, 2007, VA 
amended its regulations contained in 38 C.F.R. §§ 21.50- 
21.52.  Many of the provisions that define employment 
handicap and impairment of employment are found in 38 C.F.R. 
§ 21.51.  Parts of these definitions have now been either 
revised or deleted.  This includes portions of the 
regulations that were provided to the Veteran in the July 
2006 statement of the case and used as a basis for the denial 
of his claim.  To protect the Veteran's right to due process, 
this appeal must be remanded so that the Veteran may be 
provided with notice of the relevant laws and regulations 
that govern his claim.

Accordingly, the case is REMANDED for the following actions

1.  Contact the Social Security 
Administration and request copies of 
the administrative decision and all 
medical records considered in the 
Veteran's claim for SSA disability 
benefits (and any subsequent disability 
determination evaluations). All records 
obtained should be associated with the 
claims file.  If these records are not 
available, certification of such should 
be placed in the record.

2.  Take the necessary steps to obtain 
records from the Office of Personnel 
Management, including the 
administrative decision and all medical 
records considered in the Veteran's 
claim for medical retirement (and any 
subsequent disability determination 
evaluations).  All records obtained 
should be associated with the claims 
file.  If these records are not 
available, certification of such should 
be placed in the record.

3.  Contact the Veteran and ask him to 
clarify his employment status since 
August 2006.

4.  Obtain and associate with the 
claims file records from Montgomery, 
Alabama, VAMC, dated from September 
2005 to the present.  If the records 
have been retired to a storage 
facility, obtain the records from the 
appropriate storage facility.

5.  If after the above actions have 
been completed it is clear that the 
Veteran is not currently employed, 
schedule the Veteran for an appropriate 
examination for the purpose of 
ascertaining the nature and severity of 
his service-connected disabilities, and 
whether those disabilities contribute 
in substantial part to any vocational 
impairment.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file. Following this review and 
the examination, the examiner should 
offer comments and an opinion as to the 
degree of impairment caused by the 
service-connected disabilities, the 
Veteran's capacity for performing 
substantially gainful employment, and 
the impairment his disabilities might 
cause in his ability to pursue 
vocational rehabilitation training.  A 
discussion of the facts and medical 
principles involved and a clear 
rationale for any opinion expressed 
should be provided.

6.  Thereafter, a determination must be 
made by a counseling psychologist (CP) 
or a vocational rehabilitation 
counselor (VRC) as to whether the 
Veteran has an employment handicap or a 
serious employment handicap, and 
whether the achievement of his 
vocational goal is currently reasonably 
feasible.

7.  Then, adjudicate the Veteran's 
claim considering the new versions of 
38 C.F.R. §§ 21.50-21.52 that became 
effective in April 2007.  Apply the 
version of the regulations that are 
most favorable to the Veteran. If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The supplemental 
statement of the case MUST contain the 
new version of all relevant 
regulations, including the text of 
these regulations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). An October 2005 report of 
vocational assessment shows that the Veteran reported having 
a meeting with the Social Security Administration (SSA) the 
week of the assessment.


